TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00088-CV




                                   In re Marchelo L. Pryce




                       ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on several pro se motions filed within the last two months. Although mandamus

relief is generally available when the trial court has failed to rule on a properly filed motion

within a reasonable length of time, a delay of less than three months is not unreasonable. See In

re Whitfield, No. 03-18-00564-CV, 2018 WL 4140735, at *1 (Tex. App.—Austin Aug. 29, 2018,

orig. proceeding). Accordingly, we deny the petition for writ of mandamus.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: March 3, 2022